DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 5-6 and 13-18 have been canceled. Claims 1-4, 7-12, and 19-20 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-12, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 7, 10, and 20 objected to because of the following informalities:  
Claims 1, 10, and 20 recite the limitation, “a multiple stages,” and should simply recite, “multiple stages.”
Claim 7 recites the limitation, “the tuning is within a given angle range,” and should recite, “the turning is within a given angle range.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 20 are unclear on what a dead zone is based on the limitation, "during which the speed of the movable body remains unchanged in response to a change in the throttle opening received by the control device of the engine," since it's not defined how much the throttle can be changed thus keeping the movable body stationary or if the dead zone encompasses the area just before when movable body starts to move (See Instant Application Figure 8). For the purposes of examination, it is assumed to mean that the dead zone is a throttle opening greater than zero and less than a throttle opening amount which would cause the movable body to accelerate.
Claims 2-4, 7-9, 11-12, and 19 are rejected based on their dependence on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (IDS: JPH03125635A) hereinafter Yokoyama and Yasuda et al. (US 2013/0173145 A1) hereinafter Yasuda.
Claim 1:
Yokoyama discloses a speed control device configured to control a speed of a movable body so that the speed automatically follows a speed setting set by a user, comprising: [40, V1, V2] processing circuitry configured to set a target speed that is a target of the speed of the movable body to follow, for every unit time, according to the speed setting, to change the target speed based on a given rate of change;  and [M7; T; v_da_d] to decrease the rate of change by adjusting the rate of change at a multiple stages, when the target speed approaches the speed setting. [B_a; when |v_d -V2| < Ɛ; see highlights in attached copy]
Yokoyama doesn’t explicitly disclose to calculate a base throttle opening related to a throttle opening control of an engine provided to the movable body, based on the target speed; and to output the base throttle opening to a control device of the engine as a throttle opening for control, such that the processing circuitry outputs a given lower limit of the throttle opening to the control device of the engine as the throttle opening for 
However, Yasuda does disclose to calculate a base throttle opening related to a throttle opening control of an engine provided to the movable body, based on the target speed; and to output the base throttle opening to a control device of the engine as a throttle opening for control, such that the processing circuitry outputs a given lower limit of the throttle opening to the control device of the engine as the throttle opening for control when the base throttle opening is below the given lower limit of the throttle opening, with the given lower limit being based on a dead zone during which the speed of the movable body remains unchanged in response to a change in the throttle opening received by the control device of the engine. [Para. 0062]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yokoyama with the disclosure of Yasuda to ensure enough torque is generated to maintain the engine in an idle state.
It should be noted that the lower limit throttle opening is to generate enough torque to keep the engine running which would not allow for additional load on the engine which could propel it forward.
Claim 2:
Yokoyama and Yasuda, as shown in the rejection above, disclose all the limitations of claim 1.

Claim 4:
Yokoyama and Yasuda, as shown in the rejection above, disclose all the limitations of claim 1.
Yokoyama also discloses wherein the processing circuitry is further configured to set a first rate of change, a second rate of change smaller than the first rate of change, and a change speed at which the first rate of change is switched to the second rate of change, based on a given speed change parameter, and [B_a; 0; V2 + Ɛ] while the speed setting is above the speed of the movable body to output the first rate of change when the target speed is below the change speed, and [V1; v_d; M7; V2 - Ɛ] to output the second rate of change when the target speed is above the change speed, and while the speed setting is below the speed of the movable body,  to output the first rate of change when the target speed is above the change speed, and to output the second rate of change when the target speed is below the change speed. [0; see highlights in attached copy]
Claim 10:
Yokoyama discloses a method of controlling a speed, comprising: setting a target speed that is a target of a speed of a movable body to follow for every unit time, according to a speed setting set by a user in order to make the speed of the movable body follow the target speed by the control to change the target speed based on a given 
Yokoyama doesn’t explicitly disclose calculating a base throttle opening related to a throttle opening control of an engine provided to the movable body, based on the target speed; and outputing the base throttle opening to a control device of the engine as a throttle opening for control, such that a given lower limit of the throttle opening is output to the control device of the engine as the throttle opening for control when the base throttle opening is below the given lower limit of the throttle opening, with the given lower limit being based on a dead zone during which the speed of the movable body remains unchanged in response to a change in the throttle opening received by the control device of the engine.
However, Yasuda does disclose calculating a base throttle opening related to a throttle opening control of an engine provided to the movable body, based on the target speed; and outputing the base throttle opening to a control device of the engine as a throttle opening for control, such that a given lower limit of the throttle opening is output to the control device of the engine as the throttle opening for control when the base throttle opening is below the given lower limit of the throttle opening, with the given lower limit being based on a dead zone during which the speed of the movable body remains unchanged in response to a change in the throttle opening received by the control device of the engine. [Para. 0062]

It should be noted that the lower limit throttle opening is to generate enough torque to keep the engine running which would not allow for additional load on the engine which could propel it forward.
Claim 11:
Yokoyama and Yasuda, as shown in the rejection above, disclose all the limitations of claim 2.
Yokoyama also discloses wherein the processing circuitry is further configured to set a first rate of change, a second rate of change smaller than the first rate of change, and a change speed at which the first rate of change is switched to the second rate of change, based on a given speed change parameter, and [B_a; 0; V2 + Ɛ] while the speed setting is above the speed of the movable body to output the first rate of change when the target speed is below the change speed, and [V1; v_d; M7; V2 - Ɛ] to output the second rate of change when the target speed is above the change speed, and while the speed setting is below the speed of the movable body,  to output the first rate of change when the target speed is above the change speed, and to output the second rate of change when the target speed is below the change speed. [0; see highlights in attached copy]
Claim 20:
Yokoyama discloses a non-transitory computer-readable recording medium storing a program causing a processor of a hull control device to execute processing, 
Yokoyama doesn’t explicitly disclose calculating a base throttle opening related to a throttle opening control of an engine provided to the movable body, based on the target speed; and outputing the base throttle opening to a control device of the engine as a throttle opening for control, such that a given lower limit of the throttle opening is output to the control device of the engine as the throttle opening for control when the base throttle opening is below the given lower limit of the throttle opening, with the given lower limit being based on a dead zone during which the speed of the movable body remains unchanged in response to a change in the throttle opening received by the control device of the engine.
However, Yasuda does disclose calculating a base throttle opening related to a throttle opening control of an engine provided to the movable body, based on the target speed; and outputing the base throttle opening to a control device of the engine as a throttle opening for control, such that a given lower limit of the throttle opening is output to the control device of the engine as the throttle opening for control when the base throttle opening is below the given lower limit of the throttle opening, with the given 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yokoyama with the disclosure of Yasuda to ensure enough torque is generated to maintain the engine in an idle state.
It should be noted that the lower limit throttle opening is to generate enough torque to keep the engine running which would not allow for additional load on the engine which could propel it forward.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama and Yasuda as applied to claims 2 and 3 above, and further in view of Mitsuyasu (US 2015/0191168 A1) hereinafter Mitsuyasu.
Claim 3:
Yokoyama and Yasuda, as shown in the rejection above, disclose all the limitations of claim 2.
Yokoyama doesn’t explicitly disclose wherein the processing circuitry adjusts the rate of change to two different values based on the setting of the reference amount of change.
However, Mitsuyasu does disclose wherein the processing circuitry adjusts the rate of change to two different values based on the setting of the reference amount of change. [Para. 0052]

Claim 12:
Yokoyama, Yasuda, and Mitsuyasu as shown in the rejection above, disclose all the limitations of claim 3.
Yokoyama also discloses wherein the processing circuitry is further configured to set a first rate of change, a second rate of change smaller than the first rate of change, and a change speed at which the first rate of change is switched to the second rate of change, based on a given speed change parameter, and [B_a; 0; V2 + Ɛ] while the speed setting is above the speed of the movable body to output the first rate of change when the target speed is below the change speed, and [V1; v_d; M7; V2 - Ɛ] to output the second rate of change when the target speed is above the change speed, and while the speed setting is below the speed of the movable body,  to output the first rate of change when the target speed is above the change speed, and to output the second rate of change when the target speed is below the change speed. [0; see highlights in attached copy]

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama and Yasuda as applied to claims 1 and 2 above, and further in view of Owen et. al. (US 2016/0046287 A1) hereinafter Owen.
Claim 7:

Yokoyama doesn’t explicitly disclose wherein the processing circuitry is further configured to acquire an actual speed that is a current speed of the movable body;  to store the speed setting as a turning start speed;  and to output a turning speed setting that is the speed setting during a turning of the movable body, wherein, while the movable body is turning, the processing circuitry sets the actual speed as the speed setting, when a turning angle of the movable body from a start of the tuning is within a given angle range.
However, Owen does disclose wherein the processing circuitry is further configured to acquire an actual speed that is a current speed of the movable body;  to store the speed setting as a turning start speed;  and to output a turning speed setting that is the speed setting during a turning of the movable body, wherein, while the movable body is turning, the processing circuitry sets the actual speed as the speed setting, when a turning angle of the movable body from a start of the tuning is within a given angle range. [Para. 0021]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yokoyama and Yasuda with the disclosure of Owen to provide means of controlling the vehicle during a turning movement.
Claim 19:
Yokoyama and Yasuda, as shown in the rejection above, disclose all the limitations of claim 2.

However, Owen does disclose wherein the processing circuitry is further configured to acquire an actual speed that is a current speed of the movable body;  to store the speed setting as a turning start speed;  and to output a turning speed setting that is the speed setting during a turning of the movable body, wherein, while the movable body is turning, the processing circuitry sets the actual speed as the speed setting, when a turning angle of the movable body from a start of the tuning is within a given angle range. [Para. 0021]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yokoyama and Yasuda with the disclosure of Owen to provide means of controlling the vehicle during a turning movement.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama and Yasuda as applied to claim 1 above, and further in view of Kurihara (JPH05139185A) hereinafter Kurihara.
Claim 8:

Yokoyama doesn’t explicitly disclose wherein the processing circuitry is further configured to acquire an actual speed that is a current speed of the movable body;  and to control the speed of the movable body based on the target speed and the actual speed so that the speed follows the target speed.
However, Kurihara does disclose wherein the processing circuitry is further configured to acquire an actual speed that is a current speed of the movable body;  and to control the speed of the movable body based on the target speed and the actual speed so that the speed follows the target speed. [Para. 0005]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yokoyama and Yasuda with the disclosure of Kurihara to have means of comparing the actual conditions with desired conditions thus improving system efficiency.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama and Yasuda as applied to claim 1 above, and further in view of Kaji (JP2008110749A) hereinafter Kaji.
Claim 9:
Yokoyama and Yasuda, as shown in the rejection above, disclose all the limitations of claim 1.
Yokoyama doesn’t explicitly disclose a navigation device configured to display information related to navigation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yokoyama and Yasuda with the disclosure of Kaji to provide an interface that allows the user to interface with the system and receive guidance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747